DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 6/6/2018. Claims 1-20 are pending.
Claim Objections
The following claim(s) are objected to for formality issues:
In claim 1, the phrase “training … the container” is objected to because containers are not typically seen as themselves being trained, but rather act as execution environments for training ML models. Hence, correction to a terminology more consistent with the Specifications is needed, e.g., “training the ML model on the container and executing the container”. 
In claim 6, “wherein container” is missing an article, here presumed the.
The numbering scheme used in claim 8, 18, (“second local directory”), and 9, 19 (“third local directory”) are objected to, as the “first local directory” is referenced in claim 2 upon which claim 8-9, 18-19 do not depend. Hence, confusion may arise as to the dependency relationships between the claims, as 8-9, 9-19 appear to implicitly reference a second and third local directory different from a first directory in claim 2.
Appropriate correction(s) are required.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 112(a) or the first paragraph of pre-AIA  35 U.S.C. Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62590242, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claim 1: Claim 1 discloses a method where a service provider receives a request to host a ML model  for the purposes of scoring via the ML model, the request identifying a location of a container image. However, par.5 discloses that the container used for scoring is first trained and executed.
The Specifications do not disclose such a feature, as the Specifications only disclose the use of separate requests and containers to perform training and scoring. Fig. 1 appear to show two distinct set of containers and VM instances used for training and scoring (see fig.1:120, 122, 130 vs 140, 142, 150). Specifications 0028-37 discloses the initialization of ML training containers to train models, while 0038-39 discloses the storing of model data in a file system of the ML training container to allow the virtual machine to access the trained model and to store the model in a data store. Specifications 0050, 0053-59 disclose the deployment of ML scoring containers by retrieving trained ML training models from a data store, while 0060 discloses the execution of a deployed scoring container in response to an execution request. Figs.5A-B, 0092-97 discloses the use of ML scoring containers to perform scoring, while Fig. 2, 0077-82 discloses the use of ML training container to train models and to output to a data store.
Hence, the Specifications does not disclose the providing of scoring data to the container, the container used to score the model and initialized on the requested endpoint, after “training” the container, which is here interpreted as after the container is used to train a ML model. 
Regarding claim 2: The Specifications do not provide support for, in general, for the user of directories within containers to store various input and output data. For example, 0036 discloses the retrieving of training data or streaming the training data; 0038-39 discloses the storing of input and output (i.e., training data and generated model) in a file system of the training container; however no disclosure is made of whether these models are stored in directories, or wherein the input and output are stored in different directories.
Furthermore, the Specifications do not provide support for the use of the same container for training and scoring.
Regarding claims 7, 17: As described in claim 1 and the corresponding passages in the Specifications, the requesting of training and scoring are described as two separate operations, requiring distinct requesting; hence, the Specifications do not disclose the request, i.e., the request for scoring, also providing the location of the training data set used for training.
Regarding claims 8, 18: As described in claim 1 and the corresponding passages in the Specifications, the requesting of training and scoring are described as two separate operations, the providing of the training data to the container is not Supported. Furthermore, the providing of training data as files in a directory (the Specifications do not disclose the use of directories in the file system) and the use of the container, i.e., the scoring container of claim 4, to train the model, is not disclosed.
Regarding claim 9, 19, while Specifications 0025 describe the use of hyperparameters for training ML models, these hyperparameters are provided via a training request distinct from the scoring request of claim 4; see the explanation of claim 1, above. Hence, the Specifications do not provide for the request identifying the hyperparameters, nor that that the hyperparameters are provided to the container. Furthermore, as the Specifications do not provide support for the use of local directories, nor the use of different directories, the providing of hyperparameters via a third local directory is not supported.
Regarding claim 14, while Specifications 0061, 0097 disclose the storing of a scoring output in a data store and the providing the output to the user device via a front end, the Specification does not disclose that a providing of the output occurs via a data store, i.e., that the data store is a midpoint in the communication of the output.
Accordingly, claim(s) 1-3, 7-9, 14, 17-19 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1 par.5, the limitation “providing scoring data to the container after training and executing the container” is a source of confusion, because it is unclear whether the intention is:
(1) providing scoring data to the container after (training [the model] and executing) the container
(2) providing scoring data to the container after training [the model] and, after providing and training, executing the container.
According to claim 2, the executing the container is a process that creates one or more model artifacts, hence, the execution is associated with the training process and interpretation (1) should be taken. However, according to the use of “execute” in claims 4, 15, the, the execution is associated with the scoring phase and hence claim (2) should be taken.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claim(s) _____ are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10 of copending Application No. 15821585. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons listed below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application
Reference Application (15821585)
		1. A computer-implemented method comprising:
		
		receiving a request to host a machine learning (ML) model within a service provider network on behalf of a user, the request identifying a location of a container image comprising scoring algorithm code and identifying an endpoint to perform scoring using the ML model;
		








	initializing the endpoint as a container running on a virtual machine based on the container image;
		





		






		training the ML model using a training data set;
		







		providing scoring data to the container after training and executing the container; and
		



		returning a result to a user device.
6. A computer-implemented method comprising:
	
	receiving, from a user device over a network, a training request, wherein the training request comprises an indicator of a container image and an indicator of training data;
	initializing a machine learning (ML) training container in a first virtual machine instance hosted by a first computing device, wherein the ML training container is formed from the container image; and

10. … initializing a ML scoring container in a second virtual machine instance hosted by a second computing device, wherein the ML scoring container is formed from the container image


10. …initializing a ML scoring container in a second virtual machine instance hosted by a second computing device, wherein the ML scoring container is formed from the container 









10. … causing the first virtual machine instance to execute code stored within the ML training container, wherein execution of the code causes the first virtual machine instance to train a machine learning model using the training data and to generate model data that represents characteristics of the machine learning model.

	

10. … executing second code stored in the ML scoring container using the input data to generate an output; and



10. … transmitting the output to the user device.


2. The computer-implemented method of claim 1, wherein the training data is provided to the endpoint as one or more files in a first local directory in the container or as one or more input streams accessible within the container, and wherein the method further comprises:
	storing a representation of one or more model artifacts created by the executing of the container at a storage location, wherein the storing comprises:
	obtaining the one or more model artifacts from a second local directory in the container; and
	sending the one or more model artifacts or an archived version of the one or more model artifacts to the storage location.




Srinivasan discloses: wherein the training data is provided to the endpoint as one or more files in a first local directory in the container or as one or more input streams accessible within the container (Srinivasan 0027: mounting training data to the file system, hence, as a local file directory), and wherein the method further comprises:
storing a representation of one or more model artifacts created by an executing of a container at a storage location (Srinivasan 0029: trained model artifacts are stored as model bundles, see also fig.2:250-252), wherein the storing comprises:
obtaining the one or more model artifacts from a second local directory in the container (Srinivasan 0027, 0029: storing trained model in output directory); and
sending the one or more model artifacts or an archived version of the one or more model artifacts to the storage location (Srinivasan 0029: transmitting the trained model from the local storage so as to be stored in model bundle data store fig.2:250-252).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of the reference application by incorporating model artifact storage of Srinivasan. Both concern the art of container-based AI services,  and the incorporation would have, according to Srinivasan, allow the easy retrieving of generated models from a repository, such as for prediction requests (0046, 0031).
	Srinivasan modified by the reference patent does not disclose: wherein the representation of model artifacts is created by the executing of the container image, i.e., wherein the same container used for scoring is also used for training. That is, even though Srinivasan 0031 discloses the use of a container configured with a model architecture used for training the model, i.e., a container capable of 
	StackOverflow discloses: wherein two processes are combined into a single container (p.1: User Yash discloses the hosting of two processes on a single container as opposed to two); hence, combination with Srinivasan yields a technique wherein a container is reused to perform both training and scoring.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of reference application modified by Srinivasan by incorporating the container assignment technique of StackOverflow. Both concern the art of containers and container-supported applications,  and the incorporation would have, according to StackOverflow, provided various advantages such as improving logical coherency between dependent processes (p.1: VonC answer), improved latency and potential latency issues (p.1-2, VonC and sg4j answers), improve communication ease between processes by keeping communications within one container (p.1: Yash question).

Regarding claim 3, the reference application discloses the method of claim 1, as described above. The reference application does not disclose the limitations of claim 3. 
Aydelott discloses: wherein a front end of the service provider network is to receive the request and return the result using HyperText Transfer Protocol (HTTP) messages (figs.8-10, 0049-51 discloses the use of a web browser front end running on http (“http://betterclouds.com”) in order to provide results (0049, predicted revenue, etc.) as well as receiving requests for new services (0051: launching new deployment)).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of the reference application by incorporating front end interface of Aydelott. Both concern the art of network service deployment and use, and the incorporation would have, according to 

4. A computer-implemented method comprising:
receiving a request to host a machine learning (ML) model within a service provider network on behalf of a user, the request identifying an endpoint to perform scoring using the ML model;





initializing the endpoint as a container running on a virtual machine based on a container image;



providing scoring data to the container and executing the container; and




returning a result to a user device.
6. A computer-implemented method comprising:
	
	receiving, from a user device over a network, a training request, wherein the training request comprises an indicator of a container image and an indicator of training data;
	initializing a machine learning (ML) training container in a first virtual machine instance hosted by a first computing device, wherein the ML training container is formed from the container image; and

10. … initializing a ML scoring container in a second virtual machine instance hosted by a second computing device, wherein the ML scoring container is formed from the container image

10. … executing second code stored in the ML scoring container using the input data to generate an output; and



10. … transmitting the output to the user device.
5. The computer-implemented method of claim 4, wherein the request identifies a location of the container image comprising scoring algorithm code

10. … initializing a ML scoring container in a second virtual machine instance hosted by a second computing device, wherein the ML scoring container is formed from the container image;
6. The computer-implemented method of claim 5, wherein container further includes a runtime.
10. … executing second code stored in the ML scoring container using the input data to generate an output; and
7. The computer-implemented method of claim 6, further comprising: training the ML model using training data, the location of the training data set provided by the request.
1. … training request comprises … an indicator of training data;



Regarding claim 8, the reference application does not disclose wherein training the ML model further comprises: providing the training data to the container as one or more files in a second local directory in a container or as one or more input streams accessible within the container.
Srinivasan discloses: wherein training the ML model further comprises: providing the training data to a container as one or more files in a second local directory in a container or as one or more input streams accessible within the container (Srinivasan 0025-29: providing training data as files in a local directory in a container).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of the reference application by incorporating training data provisioning of Srinivasan. Both concern the art of container-based AI services, and the incorporation would have improved the ease of providing input data to the training environment via conventional directory and file system technologies (0027).
	Srinivasan modified by Chugtu does not disclose: wherein the container is the container, i.e., the container that executes scoring data, i.e., where both processes run on the same container.
	StackOverflow discloses: wherein two processes are combined into a single container (p.1: User Yash discloses the hosting of two processes on a single container as opposed to two).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Srinivasan modified by Chugtu by incorporating the container assignment technique of StackOverflow. Both concern the art of containers and container-supported applications,  and the incorporation would have, according to StackOverflow, provided various advantages such as improving logical coherency between dependent processes (p.1: VonC answer), improved latency and 
 
Regarding claim 9, the reference application does not disclose wherein the request identifies one or more hyperparameters to be used for training the ML model, and wherein the training the ML model further comprises providing the one or more hyperparameters to the container as one or more files in a third local directory in the container.
Dirac discloses: wherein the request (Dirac discloses the use of a single recipe request to encapsulate a compound procedure including hyperparameter settings, in particular: 0053, 0097, 0101: providing a combination action request in the form of a recipe; the recipe incorporating both training and prediction steps and identifying data locations for training; 0112: the recipe including identifying hyperparameters for setting hyperparameters; 0098: passing of a recipe to the machine learning system; 0100: the recipe containing the combination of actions being part of a single request, hence, the combination with Srinivasan yielding a compound request or recipe used for the entire training and prediction process including the identifying of hyperparameters) identifies one or more hyperparameters to be used for training the ML model (0112).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of the reference application by incorporating the recipe technique of Dirac. Both concern the art of cloud ML services for training and prediction, and the incorporation would have, according to Dirac, enabled the generation of easy-to-understand compound procedures (0097); allow encapsulation of compound procedures for the various benefits of encapsulation, e.g., ease of reuse, ease of defining dependencies, etc. (0076). 
The reference application modified by Dirac does not disclose: wherein the training the ML model further comprises providing the one or more hyperparameters to the container as one or more files in a third local directory in the container.
wherein the training the ML model further comprises providing the one or more hyperparameters to the container as one or more files in a third local directory in the container (Srinivasan 0027, 0029: including hyperparameter metadata in an output directory different from the training data directory).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of the reference patent modified by Dirac by incorporating the hyper parameter providing of Srinivasan. Both concern the art of cloud ML services for training and prediction, and the incorporation would have, according to Srinivasan, allowed the storing of metadata related to the trained model for later retrieval (0029).

Regarding claim 10, the reference application discloses the method of claim 4, as described above. The reference application does not disclose: wherein the endpoint is to execute on a graphical processing unit.
Srinivasan discloses: wherein the endpoint is to execute on a graphical processing unit (Srinivasan 0066: running scoring tasks on GPU’s, see also 0062 disclosing running training tasks on GPU’s).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of the reference patent by incorporating the GPU execution technique of Srinivasan. Both concern the art of cloud ML services for training and prediction, and the incorporation would have, according to Srinivasan, improved efficiency of the method by allowing deploying on the appropriate computer resource (0062, 0066).

wherein a front end of the service provider network is to receive the request and provide the result.
Srinivasan further discloses: wherein a front end of the service provider network is to receive the request and provide the result (Srinivasan fig.1A, 0031 discloses the transmission of a prediction request by a client computer 106 to server over the network; 0094 discloses the use of a client computer comprising a GUI or a web browser front end to interact with the DML system).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of the reference patent by incorporating the front end technique of Srinivasan. Both concern the art of cloud ML services for training and prediction, and the incorporation would have, according to Srinivasan, allowed interaction with the cloud ML service via widely available equipment such as a personal computer with a web browser (0094).

Regarding claim 12, the reference application modified by Srinivasan discloses the method of claim 11, as described above. the reference application modified by Srinivasan does not disclose: wherein the request and result are transmitted using HyperText Transfer Protocol (HTTP) messages.
Aydelott discloses: wherein a front end of the service provider network is to receive the request and return the result using HyperText Transfer Protocol (HTTP) messages (figs.8-10, 0049-51 discloses the use of a web browser front end running on http (“http://betterclouds.com”) in order to provide results (0049, predicted revenue, etc.) as well as receiving requests for new services (0051: launching new deployment)).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of the reference application modified by Srinivasan by incorporating front end interface of Aydelott. Both concern the art of network service deployment and use, and the 

Regarding claim 13, the reference application modified by Srinivasan modified by Aydelott discloses the method of claim 12, as described above. The reference application modified by Srinivasan modified by Aydelott does not disclose: wherein the endpoint is an HTTP endpoint.
However, the HTTP protocol is a protocol known to have many benefits. In particular, Stringfellow discloses the use of an HTTP endpoint (p.2 par.2: use of REST over HTTP to access web services).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of the reference application modified by Srinivasan modified by Aydelott by incorporating Stringfellow’s technique of implementing an HTTP endpoint. Both concern the art of network protocols for accessing web services, and the incorporation would have, according to Stringfellow, improved ease of interaction, performance, and network usage when compared to legacy ways of accessing web services.

Regarding claim 14, the reference application discloses the method of 4, as described above. The reference application does not disclose: wherein the result is returned to the user device via a data store.
wherein the result is returned to the user device via a data store (fig.1A: 142, 118, 0051-52, 0078: results are provided to user via artifact repository 120, the repository being persistent store of results with a programmatic interface, hence, data store).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of the reference application by incorporating results data store of Dirac. Both concern the art of network ML deployment and use, and the incorporation would have, according to Dirac, allowed for analysis and statistics of model performance (0073, 0078, 0082); provide a convenient storage location for clients to store and obtain results data (0073, 0052).

15. A system comprising: a storage service implemented by a first one or more electronic devices; and a machine learning service implemented by a second one or more electronic devices, the machine learning service including instructions that upon execution cause the machine learning service to:
	receiving a request to host a machine learning (ML) model within a service provider network on behalf of a user, the request identifying an endpoint to perform scoring using the ML model;





initializing the endpoint as a container running on a virtual machine based on a container image;



providing scoring data to the container and executing the container; and




returning a result to a user device.
6. A computer-implemented method comprising:
	[10. … initializing a ML scoring container in a second virtual machine instance hosted by a second computing device]
	receiving, from a user device over a network, a training request, wherein the training request comprises an indicator of a container image and an indicator of training data;
	initializing a machine learning (ML) training container in a first virtual machine instance hosted by a first computing device, wherein the ML training container is formed from the container image; and





10. … initializing a ML scoring container in a second virtual machine instance hosted by a second computing device, wherein the ML scoring container is formed from the container image

10. … executing second code stored in the ML scoring container using the input data to generate an output; and






Claims 16-20 disclose systems corresponding to the methods of 5, 7-9, 12, respectively, and are hence rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 15 discloses a system comprising a storage service implemented by one more electronic devices and a machine learning service implemented by one or more electronic devices. However, all these significant terms underlined here are broadly construed as software components. “Service”, as conventionally used in the art (and as used throughout the Specifications, e.g.,  0066, 0074,  0125-128, 138) denotes software serving some function.
Hence, the claim appears to be directed to a system comprising services that are executing on or implemented by electronic devices, i.e., as software may be executed on a device, and so does not included these devices. 
 (Additionally, “device”, is understood in the art as potentially referring to software only; especially as the inventive field at stake here concerns virtualization, i.e., the providing virtual or software-only electronic devices. See Specs 0002 (“virtual machines that appear and operate as devices”.) Hence, even if, the system were to be amended to include the recited electronic devices, the claim would still be non-statutory.)
Hence, as the claim is recites software only, it is non-statutory. Furthermore, the dependent claims are objected to for failing to cure the deficiency by dependence. Applicant is advised to amend the system to explicitly include hardware to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-6, 10-11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 20180300653 A1) in view of Chugtu (US 20190081955 A1).

Regarding claim 1, Srinivasan discloses: a computer-implemented method comprising (fig.1A: overview of computer system including Distributed Machine Learning (DML) server system and client devices 104, 106);
receiving a request to host a machine learning (ML) model within a service provider network on behalf of a user (fig.1A, 0030-31: request by client device to generate a prediction based on a server-hosted trained machine learning model, hence, the request constituting a request to host the ML model on behalf of user), the request identifying a location of a container image comprising scoring algorithm code (0031: the request indicating a model bundle, the model bundle being stored in a model bundle data store (fig.2:250-252, 0037, 0045), the model being linked to a server container image configured with the corresponding model architecture from a server container data store (see fig.2:240-242, 0041), hence, the request identifying a data store location of a container image as well as the model bundle being loaded into the container image so as to be part of the container image, the container image comprising the appropriate prediction or scoring algorithm code to generate the prediction results);
initializing an endpoint as a container image (0031: initialization of the container, such as via GPU’s, CPU’s (see fig.3:342-346, 0070);
training the ML model using a training data set (0025-29: training a ML model in order to generate trained model bundles for scoring tasks (0029));
providing scoring data to the container after training and executing the container (0031: input scoring data, e.g., structured events, are provided to the container); and
returning a result to a user device (0031: returning prediction object to the client).
	Srinivasan does not disclose: the request identifying an endpoint to perform scoring using the ML model;
wherein the endpoint is the requested endpoint; wherein initializing the endpoint as a container image comprises initializing the endpoint as a container image running on a virtual machine based on the container image.
Chugtu discloses: the request identifying an endpoint to perform an application (fig.1A, 0008-11: a container deployment request including a network or network endpoint identifier, the container used to perform various applications (0008); the combination with Srinivasan yielding application to ML scoring using the ML model);
wherein the endpoint is the requested endpoint (fig.1A, 0012: the container is initialized and deployed based on the request, by the server); wherein initializing the endpoint as a container image running on a virtual machine based on the container image (0024: deployment on server device, the server device being a virtual machine device).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Srinivasan by incorporating the container endpoint control technique of Chugtu . Both concern the art of network container deployment, and the incorporation would have improved the security and control of the method by, according to Chugtu, allow the controlling of a network address and interface to the container so as to improve security and simply security management over prior art methods (0008-9), simplify the flow of network data and use of network resources by allowing direct access of containers (0042).

Regarding claim 4, Srinivasan discloses: a computer-implemented method comprising (fig.1A: overview of computer system including Distributed Machine Learning (DML) server system and client devices 104, 106):
receiving a request to host a machine learning (ML) model within a service provider network on behalf of a user (fig.1A, 0030-31: request by client device to generate a prediction based on a server-hosted trained machine learning model, hence, the request constituting a request to host the ML model on behalf of user);
initializing an endpoint as a container image (0031: initialization of the container, such as via GPU’s, CPU’s on an endpoint (see fig.3:342-346, 0070);
providing scoring data to the container and executing the container (0031: input scoring data, e.g., structured events, are provided to the container); and
returning a result to a user device (0031: returning prediction object to the client).
Srinivasan does not disclose: the request identifying an endpoint to perform scoring using the ML model; 
the requested endpoint; wherein initializing the endpoint as a container image comprises initializing the endpoint as a container image running on a virtual machine based on the container image.
Chugtu discloses: the request identifying an endpoint to perform an application (fig.1A, 0008-11: a container deployment request including a network or network endpoint identifier, the container used to perform various applications (0008); the combination with Srinivasan yielding application to ML scoring using the ML model);
wherein the endpoint is the requested endpoint (fig.1A, 0012: the container is initialized and deployed based on the request, by the server); wherein initializing the endpoint as a container image comprises initializing the endpoint as a container image running on a virtual machine based on the container image (0024: deployment on server device, the server device being a virtual machine device).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Srinivasan by incorporating the container endpoint control technique of Chugtu . Both concern the art of network container deployment, and the incorporation would have improved the security and control of the method by, according to Chugtu, allow the controlling of a network address and interface to the container so as to improve security and simply security management over prior art methods (0008-9), simplify the flow of network data and use of network resources by allowing direct access of containers (0042).

Regarding claim 5, Srinivasan modified by Chugtu discloses the method of claim 4, as described above. Srinivasan modified by Chugtu further discloses: wherein the request identifies a location of the container image comprising scoring algorithm code (Srinivasan 0031: the request indicating a model bundle, the model bundle being stored in a model bundle data store (fig.2:250-252, 0037, 0045) as well as a server container image used to execute the model bundle from a server container data store (see .

Regarding claim 6, Srinivasan modified by Chugtu discloses the method of claim 5, as described above. Srinivasan modified by Chugtu further discloses: wherein container further includes a runtime (Srinivasan 0018: as a container is a virtual software execution environment including a file system on which models may be mounted and executed (see 0027, 0031), the execution environment includes a foundational execution environment or runtime).

Regarding claim 10, Srinivasan modified by Chugtu discloses the method of claim 4, as described above. Srinivasan modified by Chugtu further discloses: wherein the endpoint is to execute on a graphical processing unit (Srinivasan 0066: running scoring tasks on GPU’s, see also 0062 disclosing running training tasks on GPU’s).

Regarding claim 11, Srinivasan modified by Chugtu discloses the method of claim 4, as described above. Srinivasan modified by Chugtu further discloses: wherein a front end of the service provider network is to receive the request and provide the result (Srinivasan fig.1A, 0031 discloses the transmission of a prediction request by a client computer 106 to server over the network; 0094 discloses the use of a client computer comprising a GUI or a web browser front end to interact with the DML system).

Regarding claim 15, Srinivasan discloses: a system comprising:
a storage service implemented by a first one or more electronic devices (fig.2A:232-252, 0037); and
a machine learning service implemented by a second one or more electronic devices, the machine learning service including instructions that upon execution cause the machine learning service to (fig.2A:210, 0034-35):
receive a request to host a machine learning (ML) model within a service provider network on behalf of a user (fig.1A, 0030-31: request by client device to generate a prediction based on a server-hosted trained machine learning model, hence, the request constituting a request to host the ML model on behalf of user);
initialize an endpoint as a container image (0031: initialization of the container, such as via GPU’s, CPU’s on an endpoint (see fig.3:342-346, 0070); and
provide scoring data to the container and executing the container (0031: input scoring data, e.g., structured events, are provided to the container); and return a result to a user device (0031: returning prediction object to the client).
Srinivasan does not disclose: the request identifying an endpoint to perform scoring using the ML model; 
wherein the endpoint is the requested endpoint; wherein initializing the endpoint as a container image comprises initializing the endpoint as a container image running on a virtual machine based on the container image.
Chugtu discloses: the request identifying an endpoint to perform an application (fig.1A, 0008-11: a container deployment request including a network or network endpoint identifier, the container used to perform various applications (0008); the combination with Srinivasan yielding application to ML scoring using the ML model);
the requested endpoint (fig.1A, 0012: the container is initialized and deployed based on the request, by the server); wherein initializing the endpoint as a container image comprises initializing the endpoint as a container image running on a virtual machine based on the container image (0024: deployment on server device, the server device being a virtual machine device).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Srinivasan by incorporating the container endpoint control technique of Chugtu . Both concern the art of network container deployment, and the incorporation would have improved the security and control of the method by, according to Chugtu, allow the controlling of a network address and interface to the container so as to improve security and simply security management over prior art methods (0008-9), simplify the flow of network data and use of network resources by allowing direct access of containers (0042).

Regarding claim 16, Srinivasan modified by Chugtu discloses the method of claim 15, as described above. Srinivasan further discloses: wherein the request identifies a location of the container image comprising scoring algorithm code (0031: the request indicating a model bundle, the model bundle being stored in a model bundle data store (fig.2:250-252, 0037, 0045) as well as a server container image used to execute the model bundle from a server container data store (see fig.2:240-242, 0041), hence, the request identifying a data store location of a container image as well as the model bundle being loaded into the container image so as to be part of the container image, the collective container image comprising the appropriate prediction or scoring algorithm code to generate the prediction results), and wherein the instructions further cause the machine learning service to execute the container based on the container image (0031: execution of the container image to obtain output data).

Claim(s) 2 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 20180300653 A1) in view of Chugtu (US 20190081955 A1), as applied in claim 1 above, in view of StackOverflow ("Single versus multiple containers", published 5/18/2016).

Regarding claim 2, Srinivasan modified by Chugtu discloses the method of claim 1, as described above. Srinivasan modified by Chugtu further discloses: wherein the training data is provided to the endpoint as one or more files in a first local directory in the container or as one or more input streams accessible within the container (Srinivasan 0027: mounting training data to the file system, hence, as a local file directory), and wherein the method further comprises:
storing a representation of one or more model artifacts created by an executing of a container at a storage location (Srinivasan 0029: trained model artifacts are stored as model bundles, see also fig.2:250-252), wherein the storing comprises:
obtaining the one or more model artifacts from a second local directory in the container (Srinivasan 0027, 0029: storing trained model in output directory); and
sending the one or more model artifacts or an archived version of the one or more model artifacts to the storage location (Srinivasan 0029: transmitting the trained model from the local storage so as to be stored in model bundle data store fig.2:250-252).
	Srinivasan modified by Chugtu does not disclose: wherein the representation of model artifacts is created by the executing of the container image, i.e., wherein the same container used for scoring is also used for training. That is, even though Srinivasan 0031 discloses the use of a container configured with a model architecture used for training the model, i.e., a container capable of training the model, to score the model, Srinivasan does not disclose the use of the same instantiated container.
	StackOverflow discloses: wherein two processes are combined into a single container (p.1: User Yash discloses the hosting of two processes on a single container as opposed to two); hence, 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Srinivasan modified by Chugtu by incorporating the container assignment technique of StackOverflow. Both concern the art of containers and container-supported applications,  and the incorporation would have, according to StackOverflow, provided various advantages such as improving logical coherency between dependent processes (p.1: VonC answer), improved latency and potential latency issues (p.1-2, VonC and sg4j answers), improve communication ease between processes by keeping communications within one container (p.1: Yash question).

Claim(s) 3, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 20180300653 A1) in view of Chugtu (US 20190081955 A1) in view of Aydelott (US 20180095778 A1).

Regarding claim 3, Srinivasan modified by Chugtu discloses the method of claim 1, as described above. Srinivasan modified by Chugtu does not disclose: wherein a front end of the service provider network is to receive the request and return the result using HyperText Transfer Protocol (HTTP) messages.
Aydelott discloses: wherein a front end of the service provider network is to receive the request and return the result using HyperText Transfer Protocol (HTTP) messages (figs.8-10, 0049-51 discloses the use of a web browser front end running on http (“http://betterclouds.com”) in order to provide results (0049, predicted revenue, etc.) as well as receiving requests for new services (0051: launching new deployment)).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Srinivasan modified by Chugtu by incorporating front end interface of Aydelott. 

Regarding claim 12, Srinivasan modified by Chugtu discloses the method of claim 11, as described above. Srinivasan modified by Chugtu does not disclose: wherein the request and result are transmitted using HyperText Transfer Protocol (HTTP) messages.
Aydelott discloses: wherein a front end of the service provider network is to receive the request and return the result using HyperText Transfer Protocol (HTTP) messages (figs.8-10, 0049-51 discloses the use of a web browser front end running on http (“http://betterclouds.com”) in order to provide results (0049, predicted revenue, etc.) as well as receiving requests for new services (0051: launching new deployment)).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Srinivasan modified by Chugtu by incorporating front end interface of Aydelott. Both concern the art of network service deployment and use, and the incorporation would have, according to Aydelott, provided a convenient interface for the input of the various service parameters and display a status of the services to the user (0025), such as via a widely accessible webpage-based interface (0024), so as to allow easier evaluation of server status (0002); allow the input of various metrics and inputs via well know user interface items, e.g., buttons, pull-downs (0049, 0051). 

wherein the request and result are to be transmitted using HyperText Transfer Protocol (HTTP) messages.
Aydelott discloses: wherein a front end of the service provider network is to receive the request and return the result using HyperText Transfer Protocol (HTTP) messages (figs.8-10, 0049-51 discloses the use of a web browser front end running on http (“http://betterclouds.com”) in order to provide results (0049, predicted revenue, etc.) as well as receiving requests for new services (0051: launching new deployment)).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Srinivasan modified by Chugtu by incorporating front end interface of Aydelott. Both concern the art of network service deployment and use, and the incorporation would have, according to Aydelott, provided a convenient interface for the input of the various service parameters and display a status of the services to the user (0025), such as via a widely accessible webpage-based interface (0024), so as to allow easier evaluation of server status (0002); allow the input of various metrics and inputs via well know user interface items, e.g., buttons, pull-downs (0049, 0051). 

Claim(s) 7, 9, 14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 20180300653 A1) in view of Chugtu (US 20190081955 A1) in view of Dirac (US 20150379072 A1).

Regarding claim 7, Srinivasan modified by Chugtu discloses the method of claim 6, as described above. Srinivasan modified by Chugtu further discloses: training the ML model using training data (Srinivasan 0025-29: training a ML model in order to generate trained model bundles for scoring tasks (0029)).
the location of the training data set provided by the request.
Dirac discloses:  the location of the training data set provided by the request.
 (0097, 0101: providing a combination action request in the form of a recipe; the recipe incorporating both training and prediction steps and identifying data locations for training; 0098: passing of a recipe to the machine learning system; 0100: the recipe containing the combination of actions being part of a single request, hence, the combination with Srinivasan yielding a compound request or recipe used for the entire training and prediction process including training data locations).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Srinivasan modified by Chugtu by incorporating the recipe technique of Dirac. Both concern the art of cloud ML services for training and prediction, and the incorporation would have, according to Dirac, enabled the generation of easy-to-understand compound procedures (0097); allow encapsulation of compound procedures for the various benefits of encapsulation, e.g., ease of reuse, ease of defining dependencies, etc. (0076). 

Regarding claim 9, Srinivasan modified by Chugtu modified by Dirac discloses the method of claim 7, as described above. Srinivasan modified by Chugtu modified by Dirac further discloses: wherein the request (Dirac discloses the use of a single recipe request to encapsulate a compound procedure including hyperparameter settings, in particular: 0053, 0097, 0101: providing a combination action request in the form of a recipe; the recipe incorporating both training and prediction steps and identifying data locations for training; 0112: the recipe including identifying hyperparameters for setting hyperparameters; 0098: passing of a recipe to the machine learning system; 0100: the recipe containing the combination of actions being part of a single request, hence, the combination with Srinivasan yielding a compound request or recipe used for the entire training and prediction process including the  identifies one or more hyperparameters to be used for training the ML model (Srinivasan 0024: selection of hyperparameters for training the ML data by an administrator 104, hence, a request by administrator device to identify hyperparameters), and wherein the training the ML model further comprises providing the one or more hyperparameters to the container as one or more files in a third local directory in the container (Srinivasan 0027, 0029: including hyperparamter metadata in an output directory different from the training data directory).

Regarding claim 14, Srinivasan modified by Chugtu discloses the method of claim 4, as described above. Srinivasan modified by Chugtu does not disclose: wherein the result is returned to the user device via a data store.
Dirac discloses: wherein the result is returned to the user device via a data store (fig.1A: 142, 118, 0051-52, 0078: results are provided to user via artifact repository 120, the repository being persistent store of results with a programmatic interface, hence, data store).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Srinivasan modified by Chugtu by incorporating results data store of Dirac. Both concern the art of network ML deployment and use, and the incorporation would have, according to Dirac, allowed for analysis and statistics of model performance (0073, 0078, 0082); provide a convenient storage location for clients to store and obtain results data (0073, 0052).

Regarding claim 17, Srinivasan modified by Chugtu discloses the method of claim 15, as described above. Srinivasan modified by Chugtu further discloses: wherein the instructions further cause the machine learning service to train the ML model using training data (Srinivasan 0025-29: training a ML model in order to generate trained model bundles for scoring tasks (0029)).
the location of the training data set provided by the request.
Dirac discloses:  the location of the training data set provided by the request.
 (0097, 0101: providing a combination action request in the form of a recipe; the recipe incorporating both training and prediction steps and identifying data locations for training; 0098: passing of a recipe to the machine learning system; 0100: the recipe containing the combination of actions being part of a single request, hence, the combination with Srinivasan yielding a compound request or recipe used for the entire training and prediction process including training data locations).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Srinivasan modified by Chugtu by incorporating the recipe technique of Dirac. Both concern the art of cloud ML services for training and prediction, and the incorporation would have, according to Dirac, enabled the generation of easy-to-understand compound procedures (0097); allow encapsulation of compound procedures for the various benefits of encapsulation, e.g., ease of reuse, ease of defining dependencies, etc. (0076). 

Regarding claim 19, Srinivasan modified by Chugtu modified by Dirac discloses the method of claim 17, as described above. Srinivasan modified by Chugtu modified by Dirac further discloses: wherein the request (Dirac discloses the use of a single recipe request to encapsulate a compound procedure including hyperparameter settings, in particular: 0053, 0097, 0101: providing a combination action request in the form of a recipe; the recipe incorporating both training and prediction steps and identifying data locations for training; 0112: the recipe including identifying hyperparameters for setting hyperparameters; 0098: passing of a recipe to the machine learning system; 0100: the recipe containing the combination of actions being part of a single request, hence, the combination with Srinivasan yielding a compound request or recipe used for the entire training and prediction process including the  is to identify one or more hyperparameters to be used for training the ML model (Srinivasan 0024: selection of hyperparameters for training the ML data by an administrator 104, hence, a request by administrator device to identify hyperparameters), and wherein to train the ML model the machine learning service is to provide the one or more hyperparameters to the container as one or more files in a third local directory in the container (Srinivasan 0027, 0029: including hyperparamter metadata in an output directory different from the training data directory).

Claim(s) 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 20180300653 A1) in view of Chugtu (US 20190081955 A1) in view of Dirac (US 20150379072 A1) in view of StackOverflow ("Single versus multiple containers", published 5/18/2016).

Regarding claim 8, Srinivasan modified by Chugtu modified by Dirac discloses the method of claim 7, as described above. Srinivasan modified by Chugtu modified by Dirac further discloses: wherein training the ML model further comprises: providing the training data to a container as one or more files in a second local directory in a container or as one or more input streams accessible within the container (Srinivasan 0025-29: providing training data as files in a local directory in a container).
	Srinivasan modified by Chugtu does not disclose: wherein the container is the container, i.e., the container that executes scoring data, i.e., where both processes run on the same container.
	StackOverflow discloses: wherein two processes are combined into a single container (p.1: User Yash discloses the hosting of two processes on a single container as opposed to two).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Srinivasan modified by Chugtu by incorporating the container assignment technique of StackOverflow. Both concern the art of containers and container-supported applications,  and the incorporation would have, according to StackOverflow, provided various advantages such as 

Regarding claim 18, Srinivasan modified by Chugtu modified by Dirac discloses the method of claim 17, as described above. Srinivasan modified by Chugtu modified by Dirac further discloses: wherein to train the ML model, the machine learning service is further to provide the training data to a container as one or more files in a second local directory in the container or as one or more input streams accessible within the container (Srinivasan 0025-29: providing training data as files in a local directory in a container).
	Srinivasan modified by Chugtu does not disclose: wherein the container is the container, i.e., the container that executes scoring data, i.e., where both processes run on the same container.
	StackOverflow discloses: wherein two processes are combined into a single container (p.1: User Yash discloses the hosting of two processes on a single container as opposed to two).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Srinivasan modified by Chugtu by incorporating the container assignment technique of StackOverflow. Both concern the art of containers and container-supported applications,  and the incorporation would have, according to StackOverflow, provided various advantages such as improving logical coherency between dependent processes (p.1: VonC answer), improved latency and potential latency issues (p.1-2, VonC and sg4j answers), improve communication ease between processes by keeping communications within one container (p.1: Yash question).

Claim(s) 13 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 20180300653 A1) in view of Chugtu (US 20190081955 A1) in view of Aydelott (US 20180095778 A1) in view of Stringfellow ("SOAP vs. REST: Differences in Performance, APIs, and More", published 3/28/2017).

Regarding claim 13, Srinivasan modified by Chugtu modified by Aydelott discloses the method of claim 12, as described above. Srinivasan modified by Chugtu modified by Aydelott further discloses: wherein the endpoint is an IP network endpoint (Chugtu 0008-11, 0037, 0039-43).
Srinivasan modified by Chugtu modified by Aydelott does not disclose: wherein the IP network endpoint is an HTTP endpoint.
However, the HTTP protocol is a protocol operating over an IP network known to have many benefits. In particular, Stringfellow discloses the use of an HTTP endpoint (p.2 par.2: use of REST over HTTP to access web services).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Srinivasan modified by Chugtu modified by Aydelott by incorporating Stringfellow’s technique of implementing an HTTP endpoint. Both concern the art of IP network protocol for accessing web services, and the incorporation would have, according to Stringfellow, improved ease of interaction, performance, and network usage when compared to legacy ways of accessing web services.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143